Exhibit 10.24.2

FEDERAL HOME LOAN BANK OF CHICAGO

POST DECEMBER 31, 2004

BENEFIT EQUALIZATION PLAN

Effective January 1, 2005

 

Benefit Equalization Plan      



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS    2 ARTICLE II    MEMBERSHIP    3 ARTICLE III   
AMOUNT AND PAYMENT OF PENSION BENEFITS    4 ARTICLE IV    AMOUNT AND PAYMENT OF
THRIFT BENEFITS    5 ARTICLE V    SOURCE OF PAYMENTS    8 ARTICLE VI   
DESIGNATION OF BENEFICIARIES    8 ARTICLE VII    ADMINISTRATION OF THE PLAN    9
ARTICLE VIII    AMENDMENT AND TERMINATION    10 ARTICLE IX    GENERAL PROVISIONS
   11



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF CHICAGO

POST DECEMBER 31, 2005

BENEFIT EQUALIZATION PLAN

Effective January 1, 2005, the FEDERAL HOME LOAN BANK OF CHICAGO (the “Bank”)
established this Post December 31, 2005 Benefit Equalization Plan (the “Plan”).

INTRODUCTION

The purpose of this Plan is to provide to certain employees of the Bank the
benefits which would have accrued after December 31, 2004 under the
Comprehensive Retirement Program of the Financial Institutions Retirement Fund
(the “Retirement Fund”), and benefits equivalent to the salary reduction
contributions and matching contributions which would have been available under
the Financial Institutions Thrift Plan (the “Thrift Plan”), but for (i) the
limitations placed on benefits and matching contributions for employees by
Sections 401(a)(17), 401(k)(3)(A)(ii), 402(g) and 415 of the Internal Revenue
Code of 1986, as amended, (ii) the amounts deferred under Sections 4.01 and 4.02
of this Plan from the definition of “Base Salary” under the Retirement Fund and
the Thrift Plan; and (iii) amounts deferred from bonus and incentive
compensation.

This Plan is intended to constitute a nonqualified unfunded deferred
compensation plan for a select group of management or highly compensated
employees under Title I of the Employee Retirement Income Security Act of 1974,
as amended (ERISA). All benefits payable under this Plan shall be paid solely
out of the general assets of the Bank. No benefits under this Plan shall be
payable by or from the Retirement Fund or its assets or the Thrift Plan or its
assets.

ARTICLE I. DEFINITIONS

When used in the Plan, the following terms shall have the following meanings:

 

1.01 “Account” means the account established and maintained hereunder to record
the contributions deemed to be made by the Member and the Bank, as well as the
increase in value attributable to the earnings thereon, all as described
hereafter.

 

1.02 “Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.

 

1.03 “Adoption Date” means the date the Plan is adopted by the Board of
Directors.

 

1.04 “Bank” means the Federal Home Loan Bank of Chicago.

 

1.05 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article VI of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.

 

1.06 “Board of Directors” means the Board of Directors of the Bank.

 

Benefit Equalization Plan    2   



--------------------------------------------------------------------------------

1.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

1.08 “Code Limitations” means the cap on compensation taken into account by a
plan under Code Section 401(a)(17), the limitations on salary deferral
contributions necessary to meet the average deferral percentage (“ADP”) test
under Code Section 401(k)(3)(A)(ii), the limitations on employee and matching
contributions necessary to meet the average contribution percentage (“ACP”) test
under Code Section 401(m), the dollar limitations on elective deferrals under
Code Section 402(g) and the overall limitations on contributions and benefits
imposed on qualified plans by Code Section 415, as such provisions may be
amended from time to time, and any similar successor provisions of federal tax
law.

 

1.09 “Committee” means the Personnel and Compensation Committee of the Board of
Directors of the Bank, which is authorized to administer the Plan.

 

1.10 “Deferral Agreement” means the agreement under which a Member elects to
defer compensation under the Plan in accordance with the provisions of
Section 4.01.

 

1.11 “Effective Date” means January 1, 2005.

 

1.12 “Eligible Executive” means an employee of the Bank who is a corporate
officer and who has been selected to be an Eligible Executive by the Committee.

 

1.13 “Member” means any person included in the membership of the Plan as
provided in Article II.

 

1.14 “Plan” means the Federal Home Loan Bank of Chicago Post December 31, 2004
Benefit Equalization Plan, as set forth herein or as it may be amended or
restated from time to time.

 

1.15 “Retirement Fund” means the Comprehensive Retirement Program of the
Financial Institutions Retirement Fund, a qualified and tax-exempt defined
benefit pension plan and trust under Sections 401(a) and 501(a) of the Code, as
adopted and amended by the Bank.

 

1.16 “Thrift Plan” means the Financial Institutions Thrift Plan, a qualified and
tax-exempt defined contribution plan and trust under Sections 401(a) and 501(a)
of the Code, as adopted and amended by the Bank.

ARTICLE II. MEMBERSHIP

 

2.01 Each Eligible Executive of the Bank shall become a Member of the Plan for
purposes of Article III on the latest of (i) the date on which he is included in
the membership of the Retirement Fund, (ii) the date he is selected as an
Eligible Executive, or (iii) the Effective Date.

 

2.02

Each Eligible Executive of the Bank shall become a Member of the Plan for
purposes of Article IV on the latest of (i) the date on which he is credited
with an elective

 

Benefit Equalization Plan    3   



--------------------------------------------------------------------------------

 

contribution under the Thrift Plan, (ii) the date he is selected as an Eligible
Executive, or (iii) the Effective Date.

 

2.03 A benefit shall be payable under the Plan to or on account of a Member only
upon the Member’s retirement, death or other termination of employment with the
Bank, except as provided in Section 4.08.

 

2.04 No employee shall have the automatic right to be selected as an Eligible
Executive for any year, or, having been selected as an Eligible Executive for
one year, be considered an Eligible Executive for any other year. If a Member
ceases to be an Eligible Executive but continues to be employed by the Bank, he
shall not be eligible to defer any further portion of his compensation under
Sections 4.01 or 4.02 until he shall again become an Eligible Executive, and the
Member shall cease to accrue any further pension benefit under
Section 3.01(a)(ii).

ARTICLE III. AMOUNT AND PAYMENT OF PENSION BENEFITS

 

3.01 The amount, if any, of the annual pension benefit payable to or on account
of a Member pursuant to the Plan shall equal the excess of (a) over (b), as
determined by the Committee, where:

 

  (a) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the “Regular Form” of payment, as defined in the Retirement Fund) that
would otherwise be payable to or on account of the Member by the Retirement Fund
if its provisions were administered:

 

  (i) without regard to the Code Limitations;

 

  (ii) with the inclusion in the definition of “Base Salary” for the year
deferred of any amounts deferred by a Member under Sections 4.01 and 4.02 of
this Plan;

 

  (b) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the Regular Form of payment) that is payable to or on account of the
Member under the Retirement Fund.

For purposes of this Section 3.01, “annual pension benefit” includes any “Active
Service Death Benefit”, “Retirement Adjustment Payment”, “Annual Increment” and
“Single “Purchase Fixed Percentage Adjustment” which the Bank elected to provide
its employees under the Retirement Fund.

 

3.02

The benefit payable to or on account of a Member pursuant to Section 3.01 shall
be paid in the form as elected by the Member. A member may elect to receive the
benefit in the form of a single lump sum, a 50% joint and survivor annuity, a
100% joint and survivor annuity with a ten year certain benefit or a life
annuity with a ten year certain benefit. The Member shall also elect when such
benefit shall begin, but not earlier than termination of employment with the
Bank or later than age 70 1/2. In the event a Member has failed to make the
election required, the Member’s pension benefit payable under this

 

Benefit Equalization Plan    4   



--------------------------------------------------------------------------------

 

Plan shall be payable to or on account of the Member in a single lump sum at
termination of employment with the Bank. Such elections shall be made in
accordance with the procedures established by the Committee. The Member’s
benefit shall be of equivalent actuarial value to the benefit otherwise payable
in the Regular Form under the Retirement Fund. For this purpose, equivalent
actuarial value shall be determined by the Actuary under the same actuarial
factors and assumptions then used by the Retirement Fund to determine actuarial
equivalence under the Retirement Fund.

 

3.03 If a Member dies after the date his benefit payments under the Plan had
commenced, the only death benefit payable under the Plan in respect of said
Member shall be the amount, if any, payable under the form of payment which the
Member had elected.

 

3.04 If a Member to whom an annual pension benefit is payable under the Plan
dies while in active service or following retirement or other termination of
employment but prior to the commencement of his benefit payment under this Plan,
the only death benefit payable under the Plan in respect of said Member shall be
the amount, if any, payable under the form of payment which the Member had
elected with the adjustments provided under Section 3.01 above.

 

3.05 If a Member is restored to employment with the Bank, payment of any
benefits shall cease. Upon his subsequent retirement or termination of
employment with the Bank, his benefit under the Plan shall be recomputed in
accordance with Section 3.01, but shall be reduced by the equivalent actuarial
value of the amount of any benefit paid by the Plan in respect of his previous
retirement or termination of employment, and such reduced benefit shall be paid
to the Member in accordance with the provisions of the Plan. For purposes of
this Section 3.05, the equivalent actuarial value of the benefit paid in respect
of the Member’s previous retirement or termination of employment shall be
determined by the Actuary utilizing for that purpose the same actuarial factors
and assumptions then used by the Retirement Fund to determine actuarial
equivalence under the Retirement Fund.

 

3.06 Notwithstanding any other provision of this Plan, if, on the date payment
under the Plan would otherwise commence, the lump sum settlement value of a
Member’s benefit determined by the Actuary does not exceed $5,000, or such other
amount as may be determined under Section 411(a)(11) of the Code, then that
Member’s benefit shall automatically be paid in the form of a lump sum
settlement.

 

3.07 All annual pension benefits under the Plan shall be paid in monthly,
quarterly, or annual installments, as elected by the Member.

ARTICLE IV. AMOUNT AND PAYMENT OF THRIFT BENEFITS

 

4.01

If the employee’s salary reduction account contributions under the Thrift Plan
for such year have reached the maximum permitted by the Code Limitations as
determined by the Committee, and if the employee has elected to reduce his
compensation for the current calendar year in accordance with the provisions of
Section 4.03, then such employee shall be credited with an elective contribution
addition under this Plan equal to the reduction in

 

Benefit Equalization Plan    5   



--------------------------------------------------------------------------------

 

his compensation made in accordance with such election; provided, however, that
the sum of all such elective contribution additions for an employee with respect
to any single calendar year shall not be greater than the excess of (a) over
(b), where:

 

  (a) is an amount equal to the maximum salary reduction account contributions
permitted under the Thrift Plan for the calendar year as determined under the
Thrift Plan if its provisions were administered without regard to the Code
Limitations and if compensation as defined in the Thrift Plan included any
deferrals made under this Section 4.01 or Section 4.02; and

 

  (b) is an amount equal to his regular account and salary reduction-account
contributions actually made under the Thrift Plan for the calendar year.

If the reduction in an employee’s compensation under such election is determined
to exceed the maximum allowable elective contribution additions for such year,
the excess and any related earnings credited under Section 4.04 shall be paid to
such employee within the first two and one-half months of the succeeding
calendar year.

 

4.02 If a portion of an employee’s regular account contribution or salary
reduction account contribution to the Thrift Plan for the preceding year is
returned to an employee after the end of such preceding year on account of the
Code Limitations, and if the employee has elected in accordance with the
provisions of Section 4.03 to reduce his compensation for the current year by
the amount of such Thrift Plan contributions and related earnings returned to
him for the preceding year, then such employee shall be credited with a make-up
contribution addition under this Plan equal to the reduction in his compensation
made in accordance with such election.

 

4.03 A Member’s elections under Sections 4.01 and 4.02 shall be made in
accordance with the following provisions:

 

  (a) The Committee shall provide each Member with a Base Salary Deferral
Agreement prior to the commencement of the calendar year in which compensation
is to be earned and paid. Each Member shall execute and deliver the Deferral
Agreement to the Committee no later than the last business day preceding the
calendar year in which compensation is to be earned and paid. The Committee
shall provide each Member designated by the Committee to be allowed to defer
bonus and incentive compensation with a Bonus/Incentive Deferral Agreement prior
to the determination of such bonus or incentive payments for such calendar year,
but not later than June 30th of such year. Such Member shall execute and deliver
the Bonus/Incentive Deferral Agreement to the Committee no later than June 30th
of such calendar year.

Notwithstanding the above, an Eligible Executive who becomes eligible to
participate during a calendar year may execute a Deferral Agreement with respect
to his elections under Section 4.01 and 4.02 within 30 days of the date he
becomes eligible to participate. An individual who is an Eligible Executive
immediately prior to the Adoption Date may file a Deferral Agreement with the

 

Benefit Equalization Plan    6   



--------------------------------------------------------------------------------

Committee within such period prior to the Adoption Date and in such manner as
the Committee may prescribe. With respect to Sections 4.01 and 4.02, the
Deferral Agreement shall only apply to compensation earned by the Member in the
payroll periods beginning on or after the later of the date such Agreement is
submitted to the Committee or the Adoption Date.

 

  (b) The Deferral Agreement shall provide for separate elections with respect
to elective contribution additions under Section 4.01 and make-up contribution
additions under Section 4.02. Any Member who has been designated by the
Committee to be allowed to defer bonus and incentive compensation under the Plan
shall complete a separate Bonus/Incentive Deferral Agreement.

 

  (c) An Eligible Executive’s elections on his Deferral Agreement of the rates
at which he authorizes deferrals under Sections 4.01 and 4.02 shall be
irrevocable for the calendar year for which the deferral is elected.
Notwithstanding the foregoing, a Member may, in the event of an unforeseeable
emergency which results in a severe financial hardship, request a suspension of
his salary deferrals under the Plan. The request shall be made in a time and
manner determined by the Committee. The suspension shall be effective with
respect to the portion of the calendar year remaining after the Committee’s
determination that the Member has incurred a severe financial hardship. The
Committee shall apply standards, to the extent applicable, identical to those
described in Section 4.08 in making its determination.

 

4.04 For each salary reduction contribution addition credited to a Member under
Section 4.01 (except amounts deferred as bonus and incentive deferrals), such
Member shall also be credited with a matching contribution addition under this
Plan equal to the matching contribution, if any, that would be credited under
the Thrift Plan with respect to such amount if contributed to the Thrift Plan,
determined as if the Thrift Plan were administered in accordance with its terms
up to the maximum Code Limitations, and determined after taking into account the
Member’s actual salary reduction contributions to and actual matching
contributions under the Thrift Plan.

For each make-up contribution addition credited to a Member under Section 4.02,
such Member shall also be credited with a matching contribution addition under
this Plan equal to the matching contribution, if any, that was lost under the
Thrift Plan with respect to the contributions returned for the preceding
calendar year.

 

4.05

The Committee shall maintain an Account on the books and records of the Bank for
each employee who is a Member by reason of amounts credited under Sections 4.01
and 4.02. The salary reduction contribution additions, make-up contribution
additions and matching contribution additions of a Member under Sections 4.01,
4.02 and 4.03 shall be credited to the Member’s Account as soon as practical
after the date that the compensation reduced under Section 4.01 or 4.02 would
otherwise have been paid to such Member. In addition, the Account of a Member
shall be credited as of the end of each calendar quarter with interest at the
same rate as the Bank’s net return on equity after REFCO during each
corresponding quarter. In lieu of such rate, the Committee may designate,

 

Benefit Equalization Plan    7   



--------------------------------------------------------------------------------

 

from time to time, such other indices of investment performance or investment
funds as the measure of investment performance under this Section 4.05. A Member
shall at all times be 100% vested in his Account.

 

4.06 The balance credited to a Member’s Account shall be paid to him in a lump
sum payment as soon as reasonably practicable after his termination of
employment with the Bank.

 

4.07 If a Member dies prior to receiving the balance credited to his Account
under Section 4.06 above, the balance in his Account shall be paid to his
Beneficiary in a lump sum payment as soon as reasonably practicable after his
death.

 

4.08 While employed by the Bank, a Member may, in the event of an unforeseeable
emergency, request a withdrawal from his Account. The request shall be made in a
time and manner determined by the Committee, shall not be for an amount greater
than the lesser of (i) the amount required to meet the financial hardship, or
(ii) the amount of his Account, and shall be subject to approval by the
Committee. For purposes of this Section 4.08, an unforeseeable emergency means a
financial hardship as defined under Code Section 409A, which hardship the Member
is unable to satisfy with funds reasonably available from other sources. The
circumstances that will constitute an unforeseeable emergency will depend upon
the facts of each case as determined by the Committee.

ARTICLE V. SOURCE OF PAYMENTS

 

5.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Bank, notwithstanding that
the Bank, in its discretion, may establish a bookkeeping reserve or a grantor
trust (as such term is used in Code Sections 671 through 677) to reflect or to
aid it in meeting its obligations under the Plan with respect to any Member or
prospective Member or Beneficiary. No benefit provided by the Plan shall be
payable from the assets of the Retirement Fund or the Thrift Plan.

 

5.02 No Member shall have any right, title or interest whatever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan. To the extent that
any person acquires a right to receive payments from the Bank under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Bank.

ARTICLE VI. DESIGNATION OF BENEFICIARIES

 

6.01 Each Member of the Plan may file with the Committee a written designation
of one or more persons as the Beneficiary who shall be entitled to receive the
amount, if any, payable under the Plan upon his death. The Member may, from time
to time, revoke or change his Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Member’s death, and in no event shall it
be effective as to a date prior to such receipt.

 

Benefit Equalization Plan    8   



--------------------------------------------------------------------------------

6.02 If no such Beneficiary designation is in effect at the time of a Member’s
death, or if no designated Beneficiary survives the Member, or if, in the
opinion of the Committee, such designation conflicts with applicable law, the
Member’s estate shall be deemed to have been designated his Beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefore.

ARTICLE VII. ADMINISTRATION OF THE PLAN

 

7.01 The Committee shall have general authority over and responsibility for the
administration and interpretation of the Plan. The Committee shall have full
power and discretionary authority, subject to Board approval, to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and any trust referred to in Article V, and
the calculation of the amount of benefits payable thereunder, and to review
claims for benefits under the Plan. The Committee’s interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.

 

7.02 The Committee shall arrange for the engagement of the Actuary, and if the
Committee deems it advisable, it shall arrange for the engagement of legal
counsel and certified public accountants (who may be counsel or accountants for
the Bank), and other consultants, and make use of agents and clerical or other
personnel, for purposes of the Plan. The Committee may rely upon the written
opinions of such Actuary, counsel, accountants and consultants, and upon any
information supplied by the Retirement Fund or the Thrift Plan for purposes of
Sections 3.01, 4.01 and 4.02 of the Plan, and delegate to any agent or to any
sub-committee or Committee member its authority to perform any act hereunder,
including without limitations those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Committee. The Committee shall
report to the Board, or to a committee designated by the Board, at such
intervals as shall be specified by the Board or such designated committee, with
regard to the matters for which it is responsible under the Plan.

 

7.03 No Committee member shall be entitled to act on or decide any matters
relating solely to such member or any of his rights or benefits under the Plan.

 

7.04 A Committee member shall be reimbursed for any reasonable expenses incurred
in connection with his services as a Committee member. No bond or other security
need be required of the Committee or any member thereof in any jurisdiction.

 

7.05

All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his Beneficiary
(the claimant). The claimant may request a review by the Committee of any
decision denying the claim in whole or in

 

Benefit Equalization Plan    9   



--------------------------------------------------------------------------------

 

part. Such request shall be made in writing, and filed with the Committee within
30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Committee to consider. The Committee
may hold any hearing or conduct any independent investigation which it deems
desirable to render its decision, and the decision on review shall be made as
soon as feasible after the Committee’s receipt of the request for review.
Written notice of the decision on review shall be furnished to the claimant. For
all purposes under the Plan, such decisions on claims (where no review is
requested) and decisions on review (where review is requested) shall be final,
binding and conclusive on all interested persons as to all matters relating to
the Plan.

 

7.06 All expenses incurred by the Committee in its administration of the Plan
shall be paid by the Bank.

ARTICLE VIII. AMENDMENT AND TERMINATION

 

8.01 (a) The Plan may be amended or terminated in any respect at any time by the
Committee; provided, however, that no amendment or termination of the Plan shall
be effective to reduce any benefits that accrue before the adoption of such
amendment or termination. If and to the extent permitted without violating the
requirements of Section 409A of the Code, the Committee may require that all of
the Member’s Accounts be distributed as soon as practicable after such
termination. If and to the extent that the Committee does not accelerate the
timing of distributions on account of the termination of the Plan, payment of
any remaining benefits under the Plan shall be made at the same times and in the
same manner as such distributions would have been made based upon the terms of
the Plan, as in effect at the time the Plan is terminated.

(b) If and to the extent otherwise permitted by Section 409A and the Treasury
Regulations thereunder, the Bank may terminate and liquidate the Plan if the
following requirements are met:

(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Bank;

(ii) the Bank terminates and liquidates all agreements, methods, programs and
other arrangements sponsored by the Bank that would be aggregated with any
terminated and liquidated agreements, methods, programs, and other arrangements
under Section 1.409A-1(c) of the treasury Regulations if the Member had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated;

(iii) no payments in liquidation of the Plan are made within twelve (12) months
of the date the Bank takes all necessary action to irrevocably terminate and
liquidate the Plan, other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate the Plan had not been taken;

(iv) all payments are made within twenty-four (24) months of the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Plan; and

 

Benefit Equalization Plan    10   



--------------------------------------------------------------------------------

(v) the Bank does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under applicable Treasury Regulations if the same
Member participated in both plans, at any time within three (3) years following
the date that the Bank takes all necessary action to irrevocably terminate and
liquidate the Plan.

ARTICLE IX. GENERAL PROVISIONS

 

9.01 The Plan shall be binding upon and inure to the benefit of the Bank and its
successors, and assigns and the Members, and the successors, assigns, designees
and estates of the Members. The Plan shall also be binding upon and inure to the
benefit of any successor bank or organization succeeding to substantially all of
the assets and business of the Bank, but nothing in the Plan shall preclude the
Bank from merging or consolidating into or with, or transferring all or
substantially all of its assets to, another bank which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. In such a merger, consolidation,
reorganization, or transfer of assets and assumption of Plan obligations of the
Bank, the term Bank shall refer to such other bank and the Plan shall continue
in full force and effect.

 

9.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

 

9.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law to be withheld with respect to such payments.

 

9.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void. Further, no right or interest
of a Member may be reached by any creditor of the Member.

 

9.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his affairs because of illness or
accident or because he is a minor then any payment, or any part thereof, due to
such person (unless a prior claim therefor has been made by a duly appointed
legal representative), may, if the Committee is so inclined, be paid to such
person’s spouse, child or other relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be in complete discharge of the liability of the Plan and the
Bank therefor.

 

9.06

All elections, designations, requests, notices, instructions, and other
communications from a Member, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first class mail or
delivered to such location as shall be specified

 

Benefit Equalization Plan    11   



--------------------------------------------------------------------------------

 

by the Committee and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.

 

9.07 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.

 

9.08 No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith. The Bank
hereby indemnifies and holds harmless the Retirement Fund, the Thrift Plan and
each Committee member and each employee, officer or director of the Bank, the
Retirement Fund or the Thrift Plan, to whom any duty, power, function or action
in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.

 

9.09 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.

 

9.10 The captions preceding the Sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.

 

9.11 The Plan shall be construed according to the laws of the State of Illinois
in effect from time to time.

 

9.12 This Plan shall be construed in a manner consistent with the applicable
requirements of Section 409A of the Code, and the Committee, in its sole
discretion and without the consent of any Member or Beneficiary, may amend the
provisions of this Plan if and to the extent that the Committee determines that
such amendment is necessary or appropriate to comply with the applicable
requirements of Section 409A of the Code.

IN WITNESS WHEREOF, the FEDERAL HOME LOAN BANK OF CHICAGO has caused the Plan to
be executed effective as of January 1, 2005.

 

Approved by the Board of Directors this 19th day of December, 2008.

/s/ Peter E. Gutzmer

Its Corporate Secretary

 

Benefit Equalization Plan    12   